NIMMONS, Judge.
Claimant appeals from an order denying his claim for temporary partial disability benefits.
The deputy’s order, which found an inadequate work search, was based, in part, upon the order’s express finding that the claimant did not have a chauffeur’s license. This finding was erroneous because the only evidence pertaining thereto was that the claimant was, in fact, possessed of such license. We, therefore, remand in order for the deputy to reweigh the work search evidence without the above mentioned erroneous finding.
We also agree with appellant’s assertion that the deputy improperly found that appellant had reached MMI in February 1988 with no permanent impairment. Appellant sought compensation for the time period of October 15, 1987 through December 31, 1987 and payment of medical bills accrued during and before that time. The finding of MMI with no permanent impairment at a later date was not material to this claim and is therefore stricken from the order. See Crime Control, Inc. v. Burston, 522 So.2d 929 (Fla. 1st DCA 1988) (erroneous but superfluous findings stricken); Gator Shoe Corp. v. Taborda, 488 So.2d 856 (Fla. 1st DCA 1986) (premature ruling on issue of permanent impairment stricken).
*444The denial of payment for chiropractic bills was proper and is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
SHIVERS, C.J., and WENTWORTH, J., concur.